Citation Nr: 0533448	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-09 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1943 to October 
1945, and from August 1950 to June 1953.  [He has testified 
that he was also employed contractually as a civilian with 
the U.S. Navy during the Vietnam Era.  Tr. at 3.]

Service connection is already in effect for scar, residuals 
of ulcer, popliteal area, right knee.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona. 

The veteran provided testimony at a personal hearing held 
before the undersigned Acting Veterans Law Judge at the RO in 
September 2005; a transcript is of record.

On December 8, 2005, the Board's own motion to advance the 
case on the docket pursuant to 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c) was granted. 


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  The evidence of record sustains that the veteran was 
subjected to stress of combat in World War II and Korea. 

3.  The aggregate evidence including medical expert opinions 
sustain that the veteran's current psychiatric problems, 
predominantly diagnosed as PTSD and depressive disorder, are 
a result of in-service stress.



CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD is 
reasonably the result of service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303. 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of this issue at present 
without detriment to the due process rights of the veteran.  

There has been come concern expressed by the veteran and his 
representative as to the lack of some original service 
documentation.  Admittedly, segments of the veteran's service 
records, particularly for his second period of service, are 
unavailable.  However, both more recently and in the course 
of development of an unrelated claim in the 1990's, 
relatively successful comprehensive attempts were made by 
both the RO and the Board to acquire additional service 
medical records.  A three folder, rebuilt file was 
accumulated and is of record, showing a good deal of 
information with regard to the veteran's service.  

Also at the time of the earlier Board consideration of 
unrelated issues, numerous affidavits were collected from 
family, friends and former service comrades, all of which 
serve to add to the aggregate file and provide additional 
support for some of the pertinent data in any missing 
original files.  Since these affidavits were initially 
submitted in support of an unrelated claim, and while they 
lend collateral credence to his allegations as to in-service 
trauma and other experiences, they also tend to be unself-
serving as relate to the veteran's current claim, and, thus, 
are found to be reliable.  The Board is satisfied that all 
available records are now in the file and provide an adequate 
foundation for the decision to be rendered herein.


Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 
Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  Corroboration of every detail of a claimed 
stressor is not required; independent evidence that the 
incident occurred is sufficient.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002); see also Suozzi v. Brown, 10 Vet. 
App. 307, 310-311 (1997).    

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi, supra.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Factual Background

Service medical records are limited, and some are presumed to 
have been destroyed in the St. Louis fire, but a rebuilt file 
has provided additional documentation in the form of sick 
call reports, 201 file data, etc.  These documents are not 
inconsistent with the veteran's allegations including those 
delineated below.  

In this case, the veteran did not receive any award or 
citation that could be accepted as satisfactory evidence that 
the veteran engaged in combat.  The RO has endeavored to 
acquire documentation of the alleged stressors.  
Documentation from the United States Armed Services Center 
for Unit Records and Research (USASCURR) indicates that the 
April 1952 Command Report from the 9th Infantry Regiment 
reflected some 7 rounds of 60 mm. mortars falling during the 
period cited by the veteran.  Collateral documentation 
confirms other similar incidents during the stated period.

On a VA Form 21-4138, filed in June 2003, the veteran 
described his in-service experiences of a traumatic nature.  
The first involved being on an airstrip when the incoming 
plane on the landing approach crashed; all 18 men onboard 
were burned and died.  Another incident was Easter Sunday in 
1952 when the Chinese enemy forces attacked the base while 
everyone was at church, including some of his friends; that 
this incident involved hand-to-hand combat as the enemy over-
ran the unit.  He has also described some of his experiences 
in Vietnam but since this was not while certified as being on 
active duty, they are not helpful in his current claim.

In summary, the veteran alleges that his primary trauma in 
World War II involved a jeep accident and roll-over in 1943 
or 1945.  Tr. at 5, 6-7.  He experienced a sprained ankle and 
other injuries at that time.  Tr. at 6-7.  They were driving 
without lights at the time when an air raid siren went off to 
warn of approaching enemy planes, their jeep went off the 
road and turned over, injuring the passengers including 
himself.  Tr. at 6-7.  He has also described circumstances on 
Easter Sunday when in Korea when he was involved in a group 
doing replacement duty off Pork Chop Hill.  Tr. at 9-10.  He 
said that it was happening so fast that they could not even 
take time to affix their bayonets; he got up on a truck so he 
could see better; and then all he could see was the enemy 
approaching at a fast pace.  Tr. at 9-10.  He recalls fellow 
service members screaming , hollering and crying, and 
testified that it was pretty much of a mess.  Tr. at 9.

Affidavits are of record dated in the late 1990's from 
friends, family and fellow service members relating to the 
veteran's experiences in service.  One such statement, from a 
retired Master Sergeant EEB, was to the effect that he had 
been stationed with the veteran during the alleged incident 
at Base Dobodura when the Japanese made several bombing 
raids.  He reported that the veteran had been a passenger in 
a jeep driver by a named PFC, trying to get off a landing 
strip at night, when the jeep hit a revetment and flipped 
over.  He stated that he had visited the veteran then while 
hospitalized and again when he was hurt in Luzon later in the 
War.  Mr. B identified a number of others who had witnessed 
these incidents.

Numerous VA psychiatric evaluations are of record starting in 
June 2003 through December 2003, all of which identify the 
various alleged stressors and diagnose PTSD, severe, chronic, 
as well as depressive disorder.  Axis IV is specifically 
identified as combat trauma, WWII and Korea.  The veteran's 
Global Assessment of Functioning (GAF) scores have been in 
the range of 45-48.

Analysis

The clinical records show that VA psychiatrists now diagnose 
the veteran as having an acquired psychiatric disability, 
primarily depressive disorder and/or PTSD, most probably the 
latter.  And the stated cause(s) for the PTSD as cited by VA 
experts has been the veteran's combat exposure in WWII and 
Korea.

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, and data in support 
thereof, have been entirely consistent and are credible.  And 
while service records are admittedly limited, the veteran 
must not be penalized for such a deficiency which is out of 
his control.

The records in the file, including in a rebuilt packet of 
documentation, clearly support the veteran's contentions.  He 
has also submitted statements from service members who were 
present for the alleged stressor incidents.  Additionally, 
USASCURR has confirmed that the specific military units, to 
which he was then assigned, did indeed undergo such trauma.  
Since the stressors identified by him on numerous occasions 
were under alleged conditions that are entirely conceivable, 
and since he must be presumed to be credible under these 
circumstances, he was in all probability subject to combat 
compatible circumstances which offered considerable stress.  

The Board finds that whatever the appropriate diagnosis for 
his current psychiatric disorder, (i.e., whether depressive 
disorder or PTSD), the nature of the psychiatric disability 
and his service situation certainly raise a doubt which must 
be resolved in his favor.  See Pentecost and Suozzi, both 
supra.  

Accordingly, the veteran's psychiatric disorder, however 
diagnosed, and to include PTSD, is reasonably the result of 
service, and service connection is in order.  

The Board appreciated the veteran's testimony at the 
September 2005 hearing. 


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is granted.



__________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


